C. A. 7th Cir. Certiorari granted.
Mr. Justice Douglas and Mr. Justice Minton took no part *866in the consideration or decision of this application.
Weymouth Kirkland, Howard Ellis, Arthur J. Abbott and Thomas E. Sunderland for petitioner. Solicitor General Perlman filed a memorandum for the Federal Trade Commission, stating that the Government does not oppose allowance of the petition. Wilbur Duberstein filed a brief for the Retail Gasoline Dealers Association of Michigan, as amicus curiae, opposing the petition.